



Exhibit 10.1
June 30, 2017
VIA EMAIL, FASCIMILE AND OVERNIGHT MAIL
SEACOR LB OFFSHORE (MI) LLC
SEACOR MARINE HOLDINGS INC.
FALCON GLOBAL LLC
FALCON DIAMOND LLC
FALCON PEARL LLC
c/o SEACOR Marine LLC
7910 Main St., 2nd Floor,
Houma, Louisiana 70360
Facsimile No.: 985 876 5444


with a copy to:


SEACOR HOLDINGS INC.
2200 Eller Drive
P.O. Box 13038
Ft. Lauderdale, FL 33316
Attn: Legal Department
Facsimile No.: 954-527-1772


Re: Credit Facility Agreement dated as of August 3, 2015, providing for a
$80,500,000 Senior Secured Term Loan Facility to Falcon Global LLC, et al


Ladies and Gentlemen:
We refer to (i) that certain senior secured term loan agreement dated August 3,
2015 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”), by and among, inter alios, (1) Falcon Global
LLC, Falcon Diamond LLC and Falcon Pearl LLC, as joint and several borrowers
(each, a “Borrower” and collectively, the “Borrowers”), (2) DNB Bank ASA, New
York Branch, as facility agent for the Creditors (in such capacity, the
“Facility Agent”) and security trustee for the Creditors (in such capacity, the
“Security Trustee”), (3) DNB Markets, Inc., Clifford Capital Pte. Ltd. and NIBC
Bank N.V., as mandated lead arrangers, (4) DNB Markets, Inc., as book runner,
and (5) the financial institutions identified on Schedule 1 to the Loan
Agreement (together with any bank or financial institution which becomes a
lender pursuant to Section 10 of the Loan Agreement), as lenders (the
“Lenders”), as consented and agreed to by, inter alios, the Guarantors (as
defined in the Loan Agreement), pursuant to which the Lenders made available to
the Borrowers a senior secured term loan facility in the aggregate amount of up
to Eighty Million Five Hundred Thousand Dollars ($80,500,000) for the purposes
of providing pre- and post- Delivery Date part financing for the Vessels and
(ii) that certain letter agreement dated as of April 28, 2017 (the “Letter
Agreement”), entered into by the Facility Agent, the Security Trustee and the
Lenders and consented and agreed to by, among others, the Borrowers. Terms used
herein shall have the meaning set forth in the Loan Agreement unless otherwise
defined.





--------------------------------------------------------------------------------





Waiver letter under that certain August 3, 2015 Credit Facility Agreement
June 30, 2017
Page 2
As reflected in the Letter Agreement, on Friday, March 17, 2017, the MONTCO
Guarantor, along with one of its affiliates, filed a petition for voluntary
bankruptcy under Chapter 11 of the Bankruptcy Code in United States Bankruptcy
Court for the Southern District of Texas, which is being administered as Case
No. 17-31646 (the “Bankruptcy Filing”), which resulted in the Specified Events
of Default (as defined in the Letter Agreement).
As further reflected in the Letter Agreement, because an event of default has
occurred under Indebtedness of the MONTCO Guarantor and such Indebtedness is in
the aggregate of Ten Million Dollars ($10,000,000), Section 9.2(k) of the Loan
Agreement requires the Borrowers to maintain not less than $10,000,000 in cash
to be held in the Operating Account for so long as such event of default is
continuing (the “Operating Account Minimum Liquidity Requirement”).
Pursuant to the Letter Agreement, the Creditors agreed to waive the Operating
Account Minimum Liquidity Requirement from the date of the Bankruptcy Filing
through and including June 30, 2017 (the “Temporary Liquidity Waiver”).
During discussions with the Creditors around June 15, 2017, the Borrowers and
the SEACOR Guarantor requested that the Creditors (i) extend the Temporary
Liquidity Waiver through and including December 31, 2017 (the “Extended
Temporary Liquidity Waiver”), and (ii) waive compliance by the Borrowers (on a
consolidated basis) with the financial covenants contained in Section 9.3(a)
(Debt Service Coverage Ratio) and Section 9.3(c) (Maximum Leverage Ratio) (the
“9.3 (a) and (c) Financial Covenants Compliance”) through and including December
31, 2017 (the “Temporary Financial Covenants Waiver”, and together with the
Extended Temporary Liquidity Waiver, collectively, the “Waivers”).
By the execution of this letter agreement each of the Creditors agree, as of the
Waiver Effective Date (as hereinafter defined), to each of the Waivers, and each
such waiver is hereby granted subject to the satisfaction and effectiveness of
each of the following conditions (collectively, the “Waiver Conditions
Precedent”); provided, however, that it is understood, and by the Borrowers’,
Seacor LB Offshore (MI) LLC’s and the SEACOR Guarantor’s execution of this
letter agreement, they agree and accept, that the Waivers are specific to (i)
the Operating Account Minimum Liquidity Requirement and (ii) the 9.3 (a) and (c)
Financial Covenant Compliance, only, and only during the period between and
including the Waiver Effective Date and December 31, 2017, and shall not be
deemed to constitute a waiver of any other provisions of the Loan Agreement or
for any other circumstance:
1.
Falcon Global and Seacor LB Offshore (MI) LLC shall enter into an amendment
agreement in a manner satisfactory to the Lenders which shall amend that certain
subordinated loan agreement dated April 28, 2017 in order to increase the amount
available to Falcon Global under such working capital loan to $14,500,000 from
$7,000,000 (the “Amended Working Capital Loan”);

2.
Falcon Global shall covenant (the “Working Capital Drawdown Covenants”), and by
its signature to this letter agreement it hereby covenants, that it shall fully
draw down the Amended Working Capital Loan prior to December 31, 2017, with such
drawdowns to be made, subject to condition no. 4 below, at such times and in
such amounts for Falcon Global to continue as a going concern and comply with
the Section 9.3 (b) minimum liquidity covenant;






--------------------------------------------------------------------------------





Waiver letter under that certain August 3, 2015 Credit Facility Agreement
June 30, 2017
Page 3
3.
Seacor LB Offshore (MI) LLC shall amend that certain subordination agreement
dated April 28, 2017 pursuant to an amendment agreement, entered into on such
terms and conditions as approved by the Lenders in their sole and absolute
discretion, in order for the Amended Working Capital Loan to be fully and
unconditionally subordinated to the Lenders;

4.
a drawdown on the Amended Working Capital Loan shall have been made by Falcon
Global in an amount of $4,000,000; and

5.
a work fee in the amount of $231,345.84.

In addition, by the execution of this letter agreement, each of the Creditors
hereby agree that from the Waiver Effective Date through and including December
31, 2017, the definition of “Margin” is hereby (for that period only) deleted in
its entirety and replaced with the following, otherwise to remain unamended:
““Margin” means 3.5%;”
Upon satisfaction of each of the Waiver Conditions Precedent the Facility Agent,
on behalf of the Creditors, shall provide written notice of the effectiveness of
the Waivers to the Borrowers, Seacor LB Offshore (MI) LLC and the SEACOR
Guarantor (such date being the “Waiver Effective Date”).
Each of the Borrowers agrees, whether or not the Waivers become effective, on
demand to pay, or reimburse the Facility Agent, the Security Trustee and the
Lenders, all reasonable expenses related to this letter agreement in accordance
with Section 13.2 of the Loan Agreement, including any expenses in preparation,
negotiation, execution and administration of this letter agreement and the
reasonable fees and disbursements of the Facility Agent’s, the Security
Trustee’s and the Lenders’ counsel in connection therewith.
This letter agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
This Letter Agreement is a Transaction Document and any breach of any term of
this Letter Agreement, including of the Working Capital Drawdown Covenants,
shall be an Event of Default.
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
Kindly indicate your acceptance and agreement with the foregoing by executing
this letter agreement in the space indicated below.
[Signature page follows]





--------------------------------------------------------------------------------





Very truly yours,
DNB BANK ASA, as Facility Agent, Security Trustee and Swap Bank
 
DNB BANK ASA, as Facility Agent, Security Trustee and Swap Bank
By:
/s/ PHILIPPE WULFERS
Name:
Philippe Wulfers
Title:
Vice President
 
 
 
By:
/s/ ANDREW J. SHOHET
Name:
Andrew J. Shohet
Title:
Vice President

 
DNB CAPITAL LLC, as lender
By:
/s/ PHILIPPE WULFERS
Name:
Philippe Wulfers
Title:
Vice President
 
 
 
By:
/s/ ANDREW J. SHOHET
Name:
Andrew J. Shohet
Title:
Vice President

 
CLIFFORD CAPITAL PTE. LYD., as lender
By:
/s/ PREMOD THOMAS
Name:
Premod Thomas
Title:
Head of Corporate Strategy
 
 
 
By:
 
Name:
 
Title:
 

 
NIBC BANK N.V., as lender and swap bank
By:
/s/ Y. MENNEN
Name:
Y. Mennen
Title:
Director - Oil & Gas
 
 
 
By:
/s/ SVEN DE VEIJ
Name:
Sven de Veij
Title:
Head of Oil & Gas Services






--------------------------------------------------------------------------------





CONSENTED AND AGREED TO as of June 30, 2017.
 
FALCON GLOBAL LLC, as borrower
By:
/s/ JESUS LLORCA
Name:
Jesus Llorca
Title:
Vice President

 
FALCON PEARL LLC, as borrower
By:
/s/ JESUS LLORCA
Name:
Jesus Llorca
Title:
Vice President

 
FALCON DIAMOND LLC, as borrower
By:
/s/ JESUS LLORCA
Name:
Jesus Llorca
Title:
Vice President

 
SEACOR MARINE HOLDINGS INC., as a guarantor
By:
/s/ JESUS LLORCA
Name:
Jesus Llorca
Title:
Vice President

 
SEACOR LB OFFSHORE (MI) LLC, as a pledgor
By:
/s/ JESUS LLORCA
Name:
Jesus Llorca
Title:
Vice President






